UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA

       - against -                                        19-CR-127 (PAE)

LUCIO CELLI,

                       Defendant.

---------------------------X

                                NOTICE OF APPEARANCE

               PLEASE TAKE NOTICE that Assistant United States Attorney Anna L.

Karamigios from this point forward will be added as counsel in the above-captioned matter.

               All future correspondence to the United States in the above-captioned matter

should be sent to:

               Assistant U.S. Attorney Anna L. Karamigios
               United States Attorney’s Office (Criminal Division)
               271 Cadman Plaza East
               Tel: (718) 254-6225
               Fax: (718) 254-6481
               Email: Anna.Karamigios@usdoj.gov
              In addition, the Clerk of the Court is respectfully requested to ensure that all

future ECF notifications are sent to Assistant United States Attorney Anna L. Karamigios at

the email address set forth above.


Dated: Brooklyn, New York
       October 23, 2020

                                                Respectfully submitted,

                                                SETH D. DUCHARME
                                                Acting United States Attorney

                                        By:     /s/Anna L. Karamigios
                                                Anna L. Karamigios
                                                Assistant U.S. Attorney

cc:    Clerk of the Court (PAE)
